Citation Nr: 1729996	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  14-19 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for ischemic heart disease (claimed as heart problems, to include heart murmur and coronary artery disease).  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  

3. Entitlement to service connection for PTSD.   


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1953 to September 1973, including active service in the Republic of Vietnam and Korea. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  
The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The final February 2012 rating decision denied service connection for ischemic heart disease on the basis of the Veteran lacking a current disability.  

2.  The evidence added to the record since the final February 2012 rating decision denial of service connection for ischemic heart disease is not new and material, as it does not relate to the unestablished fact of the Veteran's current diagnosis. 

3.  While the final June 2003 rating decision denied service connection for PTSD on a direct basis, the October 2012 rating decision reopened the Veteran's claim based on a new theory of entitlement, fear of hostile military or terrorist activity. 

4.  The evidence added to the record since the final June 2003 AOJ denial of service connection for PTSD is new and material, particularly the June 2013 private examination, as it raises a reasonable possibility of the Veteran substantiating the claim. 


CONCLUSIONS OF LAW

1.  The February 2012 rating decision became final, and new and material evidence has not been received sufficient enough to reopen the Veteran's claim for entitlement to service connection for ischemic heart disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).  

2.  New and material evidence has been received sufficient enough to reopen the Veteran's claim for entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 
The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). 
New and Material Evidence
Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
The United States Court of Appeals for Veterans Claims (CAVC) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The CAVC further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
Ischemic Heart Disease
With regards to the Veteran's ischemic heart disease claim, the RO denied the Veteran's claim based on the lack of an ischemic heart disease diagnosis.  By way of history, the Veteran underwent VA examination in January 2012, in which the examiner concluded that the Veteran had a diagnosis of angina, without providing a rationale for the diagnosis.  As the previous examination was deemed inadequate, the RO sought an addendum opinion in February 2012, in which the examiner concluded the following: 
 "Given the available medical information in the claims file, it is less likely as not that this Veteran has ischemic heart disease meeting the DBQ IHD definition ... Rational[e] is that there is no medical evidence of any CAD/atherosclerotic heart disease resulting in clinically significant ischemic, myocardial infarction or requiring coronary revascularization.  Specifically, the ECG changes seen on some of the exercise stress testing were most likely false positives, since the associated stress perfusion and echocardiogram did not show evidence of ischemia.  The symptom of angina listed on the most recent DBQ is not specific or adequate to make a diagnosis of CAD/IHD." 

Thus, the RO denied the Veterans claim in February 2012, which went unappealed and became final.  The Board notes that the Veteran does have in-country service in the Republic of Vietnam, thus exposure to herbicides is presumed.  As such, the determining factor is whether there is evidence the Veteran current suffers from ischemic heart disease.  38 C.F.R. § 3.307(a)(6), 3.309(e).  In this regard, the files added to the record since the June 2003 final RO decision does not provide any evidence of a current diagnosis of ischemic heart disease.  Specifically, the June 2013 Veteran statement notes that he sought treatment for his claimed heart condition at Duke Health Center, but the full set of records are not associated with the claims file despite numerous attempts by VA to retrieve them.  Additionally, the August 2013 VA ischemic heart disease disability benefits questionnaire, indicated the Veteran did not have ischemic heart disease, but rather a diagnosis of atypical chest pains, hyperlipidemia, and hypertension.  

Consequently, while there may be evidence of record that is new to the claims file, it is not material, as it does not relate to the unestablished fact of the Veteran's current diagnosis, which is necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  Further, as the Veteran is lacking evidence of a current diagnosis, reopening the claim based on a direct theory of entitlement is also inadequate.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Accordingly, new and material evidence has not been received sufficient enough to reopen the Veteran's claim for entitlement to service connection for ischemic heart disease. 

PTSD

Pertinent to the Veteran's PTSD claim, the RO reopened the claim in the August 2012 rating decision based on a new theory of entitlement, fear of hostile military or terrorist activity.  However, as the Veteran still lacked a formal PTSD diagnosis, the claim was denied on the merits, went unappealed, and became final.  The evidence added to the record since the June 2003 rating decision includes a June 2013 statement where the Veteran indicated that "he recently learned that the nervous condition that he had had for years is called PTSD.  [He] is requesting to open a claim for PTSD."  

Additionally, the record encompasses a July 2012 VA examination which indicated that the Veteran "did not meet diagnostic criteria for any Axis I or Axis II diagnosis according to the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV)."  Conversely, the record also encompasses the June 2013 private examination, received in January 2014, which diagnosed the Veteran with PTSD, and indicated that the severity of his condition corresponded with a Global Assessment of Functioning (GAF) score of 49, reflecting serious symptoms.  This evidence considered in conjunction with the previous evidence of record which is now conflicting, raises the reasonable possibility of substantiating the Veteran's claim, once he is afforded an additional VA examination.  Thus, the Board finds that new and material evidence has been received sufficient enough to reopen the Veteran's claim for entitlement to service connection for PTSD.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010). 


ORDER

New and material evidence has not been received to reopen the claim for service connection for ischemic heart disease. 

New and material evidence has been received to reopen the claim for service connection for PTSD. 


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or evidence establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

As previously mentioned, the Veteran was afforded a VA examination in July 2012 which concluded with the examiner determining that the Veteran did not have any mental health diagnosis conforming to the DSM-IV criteria.  Alternatively, the Veteran's June 2013 private examination resulted in a PTSD diagnosis, and a GAF score of 49, indicating serious symptoms.  Notwithstanding, the examiner did not indicate whether or not they reviewed the rest of the claims file, and did not provide a traditional nexus statement relating the Veteran's PTSD to specific verifiable circumstances in service.  Specifically, racial discrimination, witnessing dead bodies while stationed near the morgue, as well as being constantly under threat of enemy mortars, rockets, and sniper fire were stressors listed in the examination, but were never verified through the appropriate channels.  

As such, additional development is necessary to decide the claim; including affording the Veteran a VA examination in connection with this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (d)(1); 38 C.F.R. § 3.159(c)(4) (holding, in relevant part, that in order to trigger VA's duty to provide an examination or obtain an opinion, there must be insufficient evidence to decide the case); see also 38 C.F.R. § 3.159(c)(4).
Moreover, the Veteran's DD Form 214, and Bronze Star Medal receipt, indicated that he may have engaged in combat, as well as experienced a fear of hostile military or terrorist activity, and neither of those theories of entitlement has been developed as of yet. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file any outstanding VA and private treatment records, including those of Solay Counseling, since the April 2014 statement of the case (SOC).  All responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his claimed psychiatric disorder.  Access to the VBMS claims file must be made available to the examiner in conjunction with the examination.  The examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder had its onset in service, or is otherwise attributable to service or any incident in service. 

If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  If a non-combat stressor is identified, the examiner is requested to obtain to the extent possible greater details regarding the location and approximate date of the event.  If fear of hostile military of terrorist activity is the stressor, the examiner is asked to specifically address whether the Veteran's PTSD is the result of that fear.  Paying close attention to the hostile military activity described in the June 2013 private examination. 

If no psychiatric disorder is diagnosed, the examiner is asked to explain the basis for such determination taking into account the June 2013 diagnosis of PTSD.  (e.g. previous misdiagnosis or more properly diagnosed as another disorder). 

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record in formulating the requested medical opinion. 

3.  If any non-combat related stressor is identified as productive of PTSD, take the necessary steps to review the details provided by the Veteran and determine whether sufficient information has been provided to verify the event.  All steps to verify stressors must be documented in the claims file. 

4.  Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


